                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           NO. 5:20-CR-254-2D


  UNITED STATES OF AMERICA

       v.

  MYRON OMAR WILLIAMS,




                                        ORDER TO SEAL



       Upon Motion of the Defendant, it is hereby ORDERED that the Defendant's

Sentencing Memorandum (CM/ECF # 64) in the above captioned matter, be sealed

until such time as requested to be unsealed by the Defendant.




       This the   18     day of   tJ.   Cl~    , 2021.




                                        J A s C. DEVER III
                                        UNITED STATES DISTRICT JUDGE
